            Case 1:21-cv-03597-AT Document 23 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/13/2021
 Namel Norris,

                                  Plaintiff,
                                                             1:21-cv-03597 (AT) (SDA)
                     -against-
                                                             ORDER SCHEDULING TELEPHONIC
 Next Step Realty, LLC et al.,                               SETTLEMENT CONFERENCE

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, September 22, 2021 at 10:00 a.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

         The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

Dated:          New York, New York
                August 13, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
